        Case 1:18-mc-00278-JEJ Document 6 Filed 01/22/19 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


Pennsylvania National Mutual Casualty
Insurance Company,                       Case No.: 1:18-mc-00278-JEJ

                  Petitioner,            Related Actions: 1:18-mc-00653-JEJ
                                                          1:18-mc-00656-JEJ
         v.
                                         ORAL ARGUMENT REQUESTED
New England Reinsurance Corporation
and Hartford Fire Insurance Company,

                  Respondents.


            EVEREST REINSURANCE COMPANY’S
 MOTION TO INTERVENE AND TO UNSEAL JUDICIAL DOCUMENTS

      In accordance with Federal Rule of Civil Procedure 24 and the public right

of access to judicial documents, Everest Reinsurance Company (“Everest”) files

this motion to intervene and to unseal Exhibits A and C to the petition to confirm

an arbitration award filed by Pennsylvania National Mutual Casualty Insurance

Company in this action. With this motion, Everest also files its Memorandum of

Law in Support of its Motion to Intervene and to Unseal Judicial Documents, a

Table of Unpublished Authorities, a Certification of Counsel in support of the
         Case 1:18-mc-00278-JEJ Document 6 Filed 01/22/19 Page 2 of 2



Motion, a Table of Exhibits, a Certificate of Nonconcurrence, and a proposed

order.

Dated: January 22, 2019             Respectfully submitted,

                                          SAIBER LLC

                                    By:   /s/ Marc E. Wolin, Esq.
                                          Marc E. Wolin        (PA 65437)
                                          mwolin@saiber.com

                                          Joseph J. Schiavone (NJ 012761989)
                                          jschiavone@saiber.com
                                          (Pro hac vice application to be filed)

                                          Jeffrey S. Leonard (NJ 031161993)
                                          jleonard@saiber.com
                                          (Pro hac vice application to be filed)

                                          18 Columbia Turnpike, Suite 200
                                          Florham Park, New Jersey 07932
                                          Tel. 973-622-3333
                                          Fax 973-622-3349
                                          Attorneys for Proposed-Intervenor
                                          Everest Reinsurance Company




                                      2
